     Case: 4:20-cr-00334-AGF Doc. #: 2 Filed: 07/08/20 Page: 1 of 1 PageID #: 4


                                                                                   Ft LED
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                       'JUL. --: 8 2020
                                   EASTERN DIVISION                            U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF MO
                                                                                     ST.LOUIS
UNITED STATES OF AMERICA,                     )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )

ANTWAN WILLIAMS,
                                              )
                                              )
                                                    4:20CR334 AGF /SPM
                                              )
        Defendant.                            )

                                         INDICTMENT

                                            COUNT I

        The Grand Jury charges that:

        1.      On or about May 8, 2020, in the Eastern District of Missouri,

                                    ANTWAN WILLIAMS,

the defendant herein, did knowingly assault, intimidate and interfere with V.T., a United States

postal employee, while V. T. was engaged in the performance of her official duties, when

defendant brandished a BB gun at V.T.

        In violation of, and punishable under, Title 18, United States Code, Section 11 l(a).

        2.      During the offense alleged in paragraph 1, the defendant used a dangerous

weapon, specifically a BB gun.

        In violation of, and punishable under, Title 18, United States Code, Section 11 l(b).
                                                                                       I



                                                      A TRUE BILL.


                                                      FOREPERSON

JEFFREY B. JENSEN
United States Attorney


JOHN J. WARE, #40880MO
Assistant United States Attorney
